    Case: 4:17-cv-02719-AGF Doc. #: 12 Filed: 01/27/21 Page: 1 of 11 PageID #: 52




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

JONATHAN E. POHLMANN,                        )
                                             )
              Petitioner                     )
                                             )
        vs.                                  )          Case No. 4:17-cv-02719-AGF
                                             )
UNITED STATES OF AMERICA,                    )
                                             )
              Respondent.                    )

                             MEMORANDUM AND ORDER

        This matter is before the Court on Petitioner Jonathan E. Pohlmann’s motion filed

under 28 U.S.C. § 2255 to vacate, set aside, or correct his sentence. On March 21, 2016,

Pohlmann pled guilty to one count of Conspiracy Against Rights, in violation of 18

U.S.C. § 241, based on his conspiracy with Gasconade County Sheriff’s Deputy Marty

Rainey to engage in the criminal sexual abuse of a number of vulnerable women,

including a minor, a woman who suffered from mental impairment, and many women

who were easily targeted because they needed police assistance. The Court 1 accepted

Petitioner’s plea, and on July 22, 2016, sentenced Petitioner to the statutory maximum of

120 months’ imprisonment, to run concurrent with any sentence imposed in a related case

in state court in Gasconade County, Missouri.




1
        At that time, this case was before the Honorable Carol E. Jackson.
 Case: 4:17-cv-02719-AGF Doc. #: 12 Filed: 01/27/21 Page: 2 of 11 PageID #: 53




       In his pro se motion under § 2255, Petitioner claims that his plea and sentencing

counsel was ineffective for (1) failing to object to the Presentence Investigation Report

(“PSR”), specifically regarding the application of §2H1.1(b) and an enhancement under

§2A3.1(b)(4)(b); and (2) failing to review with Petitioner the sentencing enhancements

being stipulated to in the plea agreement. As the record before the Court conclusively

demonstrates that Petitioner is not entitled to relief, the Court will deny Petitioner’s

motion without a hearing.

                                     BACKGROUND

Criminal Proceedings

       As part of the Guilty Plea Agreement signed by both parties, Petitioner stipulated

to the following facts. Pohlmann befriended Rainey, who was a deputy with the

Gasconade County Sheriff’s Office around 2006, and Pohlmann allowed Rainey to use

Pohlmann’s mobile home as a place for Rainey to have sex with women while he was on

and off duty. Rainey met these women during the course of performing his law

enforcement duties and often bragged to the defendant that he was able to get these

women “to do things they would not normally do,” which Pohlmann understood to

generally mean that Rainey was proud of himself that he could manipulate these women

to have sex with strangers, even if it meant drugging them or lying to them about his

ability to assist them with their pending criminal charges or investigations.




                                              2
 Case: 4:17-cv-02719-AGF Doc. #: 12 Filed: 01/27/21 Page: 3 of 11 PageID #: 54




       Toward the end of 2010 and into 2011, Pohlmann and Rainey began to take turns

engaging in sexual acts with the women whom Rainey brought to Pohlmann’s residence.

Pohlmann admitted that he and Rainey had an agreement or understanding with each

other that they would engage in unwanted sexual contact with women whom Rainey met

in his capacity as a law enforcement officer, and in doing so, Pohlmann and Rainey

interfered with the women’s right not to be deprived of liberty without due process of

law. Specifically, during the course of this arrangement, Rainey gave the women,

without the women’s knowledge or permission, a drug, intoxicant, or other similar

substance that substantially impaired their ability to control their own conduct, give

consent, or know what was happening around them. Pohlmann and Rainey then engaged

in sex acts with the women while they were impaired. Sometimes, photographs were

taken of Pohlmann and/or Rainey having sex with the women.

       Pohlmann kept a list of sexual partners that included women with whom both he

and Rainey had sex, as well as photographs of such sex acts, as evidence against Rainey.

Pohlmann admitted that he wanted to keep evidence against Rainey because he knew that

what he and Rainey were doing to these women was unlawful.

       Among Pohlmann and Rainey’s victims, was a mentally impaired female whom

Pohlmann and Rainey had sex with while she was in and out of consciousness, after

having been giving something to eat and drink by both men and thereafter feeling

“drugged.” Rainey had instructed this female to have sex with both men for her mother


                                             3
 Case: 4:17-cv-02719-AGF Doc. #: 12 Filed: 01/27/21 Page: 4 of 11 PageID #: 55




to receive Rainey’s help with an arson investigation. Pohlmann and Rainey had sex with

this mentally impaired female on several occasions; on one such occasion, she went to

the hospital for injuries sustained during the sexual encounter. Furthermore, during the

investigation, photographs were discovered which depict the female appearing to be

unconscious in Pohlmann’s residence and also having sex with Rainey.

       Other victims included a female whom Rainey previously arrested and whom

Pohlmann understood had been drugged by Rainey, as well as a minor female with whom

both men had sex while Rainey was on duty.

       On March 21, 2016, after plea negotiations, Petitioner appeared through plea

counsel before the Honorable Judge Carol E. Jackson, waived indictment by a federal

grand jury, and entered a guilty plea pursuant to a plea agreement to an Information

charging him with Conspiracy Against Rights, in violation of 18 U.S.C. § 241.

As part of the guilty plea agreement, Petitioner voluntarily agreed to plead guilty to

Count I, and in exchange, the Government agreed: (1) no further federal prosecution will

be brought relative to Petitioner’s involvement in the Count listed in the Information and

related substantive conduct occurring between January 1, 2012, and April 30, 2013, of

which the Government was then aware of, and (2) the parties further agreed that either

could request a sentence above or below the U.S. Sentencing Guidelines (“Guidelines”)

range ultimately determined by the Court.




                                             4
 Case: 4:17-cv-02719-AGF Doc. #: 12 Filed: 01/27/21 Page: 5 of 11 PageID #: 56




       As part of the plea agreement, the parties agreed that certain provisions of the

Guidelines applied based on the stipulated facts. As relevant here, Petitioner agreed that

two levels should be added to the base offense level, pursuant to §2A3.l(b)(4)(b), because

of the severity of the injury to the victims; and that six levels should be added pursuant to

§2Hl.l(b), because Petitioner was acting under color of law. The parties also agreed that

three levels should be deducted because of Petitioner’s acceptance of responsibility and

timely notice of intent to plead guilty. See Case: 4:16-cr-00129-AGF, ECF No. 9.

       Additionally, Petitioner waived his right to appeal the conviction and sentence in

the event the Court sentenced him within or below the Guidelines range calculated by the

Court. Petitioner further waived his right to contest the conviction or sentence in any

post-conviction proceeding, including one pursuant to 28 U.S.C. § 2255, except for

claims of prosecutorial misconduct or ineffective assistance of counsel.

       Finally, Petitioner also stated as part of the plea agreement that his attorney had

reviewed the Government’s case with him and had explained to him the rights he was

giving up by pleading guilty, that he was “fully satisfied with the representation received

from defense counsel,” that, other than what was contained in the plea agreement, no

promises had been made concerning his guilty plea, that his guilty plea was made of his

own free will, and that he was in fact guilty of the crime to which he was pleading guilty.

Id. at 13-14. The Court found that Petitioner’s plea was knowing, intelligent, and

voluntary, and thus accepted Petitioner’s guilty plea.


                                              5
 Case: 4:17-cv-02719-AGF Doc. #: 12 Filed: 01/27/21 Page: 6 of 11 PageID #: 57




       The Probation Office filed its final PSR on June 14, 2016. The PSR reflected the

same offense level computation under the Guidelines agreed to by the parties in the plea

agreement, and neither side objected to the PSR. Based on Petitioner’s total offense level

and criminal history, the Guidelines imprisonment range was 324 to 405 months.

However, because, as part of the plea agreement, Pohlmann pled to a charge with a

statutory maximum of only 120 months, the Guidelines term of imprisonment was

reduced to 120 months and could not be more than 120 months.

       On July 22, 2016, the Court held a sentencing hearing at which Petitioner

appeared through counsel. Petitioner confirmed at the hearing that he had reviewed the

PSR with counsel. The Government read statements from two of Petitioner’s victims,

and Petitioner made an allocution statement. At the conclusion of the sentencing hearing,

the Court explained its reasons for sentencing Petitioner to the statutory-maximum and

within-Guidelines sentence of 120 months’ imprisonment. The Court ordered that the

sentence run concurrent to any sentence imposed in Petitioner’s related state-court case,

and that the sentence be followed by a three-year term of supervised release.

       Petitioner filed a notice of appeal, through counsel, on August 3, 2016, but

thereafter moved to dismiss that appeal. On November 16, 2016, the Eighth Circuit

granted Petitioner’s motion and dismissed his direct appeal in accordance with Federal

Rules of Appellate Procedure 42(b).




                                             6
 Case: 4:17-cv-02719-AGF Doc. #: 12 Filed: 01/27/21 Page: 7 of 11 PageID #: 58




Motion to Vacate

       As noted above, Petitioner asserts two related claims in his motion under § 2255.

Specifically, he asserts that his plea and sentencing counsel was ineffective for failing to

review with him the sentencing enhancements set forth in the plea agreement related to

his acting under the color of law (§2H1.1(b)) and to the victim sustaining serious bodily

injury (§2A3.1(b)(4)(b)). Petitioner also asserts that counsel was ineffective for failing to

object to the inclusion of these enhancements in the PSR. Petitioner does not challenge

any of the underlying facts to which he agreed as part of his guilty plea.

       The Government responds that Petitioner’s claims are conclusory, contradicted by

the record, and otherwise without merit. To the extent that Petitioner claims that the

Court erred in its application of the Guidelines, the Government responds that such a

claim was waived by the plea agreement.

                                          DISCUSSION

       Pursuant to 28 U.S.C. § 2255, a federal prisoner may seek relief from a sentence

imposed against him on the ground that “the sentence was imposed in violation of the

Constitution or law of the United States, or that the court was without jurisdiction to

impose such sentence, or that the sentence was in excess of the maximum authorized by

law, or is otherwise subject to collateral attack.” 28 U.S.C. § 2255. Section 2255 rights

can be waived in a plea agreement if a defendant knowingly and voluntarily makes the

“decision to be bound by the provisions of the plea agreement, including the waiver


                                              7
 Case: 4:17-cv-02719-AGF Doc. #: 12 Filed: 01/27/21 Page: 8 of 11 PageID #: 59




provisions.” DeRoo v. U.S., 223 F.3d 919, 923 (8th Cir. 2000). However, a petitioner’s

ineffective assistance of counsel claim is properly raised under § 2255 rather than on

direct appeal. United States v. Davis, 452 F.3d 991, 994 (8th Cir. 2006).

       To establish ineffective assistance of counsel, “the petitioner must show ‘counsel’s

representation fell below an objective standard of reasonableness’ and ‘that such deficient

performance prejudiced’ the defense.” Davis v. United States, 858 F.3d 529, 532 (8th

Cir. 2017) (quoting Strickland v. Washington, 466 U.S. 668, 688 (1984)). Prejudice in

the context of a guilty plea requires the petitioner to show “that there is a reasonable

probability that, but for counsel’s errors, he would not have pleaded guilty and would

have insisted on going to trial.” Hill v. Lockhart, 474 U.S. 52, 59 (1985). Prejudice in

the sentencing context requires the petitioner to show “a reasonable probability that

his sentence would have been different but for the deficient performance.” Coleman v.

United States, 750 F.3d 734, 739 (8th Cir. 2014). “A reasonable probability is a

probability sufficient to undermine confidence in the outcome or a substantial, not just

conceivable, likelihood of a different result.” Meza-Lopez v. United States, 929 F.3d

1041, 1044-45 (8th Cir. 2019) (citation omitted).

       “Courts should not upset a plea solely because of post hoc assertions from a

defendant about how he would have pleaded but for his attorney’s deficiencies.” Id., at

1045 (citing Lee v. United States, 137 S. Ct. 1958, 1967 (2017)). “Instead, judges should

look to contemporaneous evidence to substantiate a defendant’s expressed

                                              8
    Case: 4:17-cv-02719-AGF Doc. #: 12 Filed: 01/27/21 Page: 9 of 11 PageID #: 60




preferences.” Id. In particular, a “defendant’s representations during the plea-taking

carry a strong presumption of verity and pose a formidable barrier in any subsequent

collateral proceedings.” Adams v. United States, 869 F.3d 633, 635 (8th Cir. 2017)

(citation omitted).

        Petitioner has not demonstrated ineffective assistance of counsel. 2 Petitioner

simply has not shown that the sentencing enhancements at issue should not have applied

here. Those enhancements are supported by the facts that Petitioner admitted in the plea

agreement, and Petitioner has offered no evidence to indicate that those facts are untrue.

An attorney’s failure to raise a meritless argument does not constitute ineffective

assistance. E.g., Dodge v. Robinson, 625 F.3d 1014, 1019 (8th Cir. 2010). Petitioner

also confirmed on the record during the sentencing hearing that his counsel had reviewed

the PSR containing the sentencing enhancements with him.

        Moreover, as the Government notes, by entering the plea agreement, Petitioner

was able to avoid a charge related to aggravated sexual abuse as defined in 18 U.S.C.

§ 2241, which calls for a sentence of any term of years up to life. In the plea agreement




2
       To the extent Petitioner claims that the Court erred in its application of the
Guidelines, the Court agrees with the Government that such a claim was waived by the
plea agreement, and the Court concludes that the plea agreement was knowingly and
voluntary entered by Petitioner. See DeRoo, 223 F.3d at 923; see also United States v.
Fight, No. 4:11-cv-075, 2012 WL 503941, at *6 (D.N.D. Feb. 15, 2012) (“In the plea
agreement, [Petitioner] expressly waived his right to argue misapplication of the
Sentencing Guidelines as a grounds for relief under 28 U.S.C. § 2255. The Eighth Circuit
has also concluded that such a claim is not cognizable under Section 2255.”).
                                              9
Case: 4:17-cv-02719-AGF Doc. #: 12 Filed: 01/27/21 Page: 10 of 11 PageID #: 61




Petitioner signed, he specifically acknowledged that “the U.S. Sentencing Guidelines

Total Offense Level analysis agreed to by the parties is the result of negotiation and led,

in part, to the guilty plea.” Case: 4:16-cr-00129-AGF, ECF No. 9, at 2. Regardless of

the sentencing enhancements that Petitioner now disputes, entering the plea agreement

limited Petitioner’s sentence to 120 months’ imprisonment.

       Finally, and most importantly, Petitioner has not demonstrated prejudice resulting

from his attorney’s conduct. Petitioner does not allege that, but for his counsel’s alleged

failures, he would have proceeded to trial. As noted above, he may have faced a much

longer term of imprisonment in a trial. Nor can Petitioner demonstrate that, but for his

counsel’s conduct, he would have received a lesser sentence. Petitioner offers nothing

but speculation that, had his counsel specifically objected to any application of the

sentencing enhancements at issue, the Court would have sustained such an objection.

Rather, a careful review of the transcript of the sentencing hearing before Judge Jackson

convinces the Court that any such objection would have been overruled, and Petitioner

would have been sentenced to 120 months’ imprisonment regardless.

Evidentiary Hearing

       As noted above, an evidentiary hearing is not warranted in this case as “the motion

and the files and records of the case conclusively show that the prisoner is entitled to no

relief.” See 28 U.S.C. § 2255(b); see also Guzman-Ortiz v. United States, 849 F.3d 708,

715 (8th Cir. 2017) (holding that a district court may forego holding an evidentiary


                                             10
 Case: 4:17-cv-02719-AGF Doc. #: 12 Filed: 01/27/21 Page: 11 of 11 PageID #: 62




hearing before dismissing a § 2255 motion where “accepting the petitioner’s allegations

as true, the petitioner is not entitled to relief”) (citation omitted).

                                            CONCLUSION

       Accordingly,

       IT IS HEREBY ORDERED that Petitioner Jonathan E. Pohlmann’s motions

filed under 28 U.S.C. § 2255 to vacate, set aside, or correct his sentence are DENIED.

ECF Nos. 1 & 8.

       IT IS FURTHER ORDERED that this Court will not issue a Certificate of

Appealability as Petitioner has not made a substantial showing of the denial of a federal

constitutional right as required by 28 U.S.C. § 2253(c)(2).

               A separate Judgment shall accompany this Memorandum and Order.


                                                     AUDREY G. FLEISSIG
                                                     UNITED STATES DISTRICT JUDGE

Dated this 27th day of January, 2021.




                                                11
